Citation Nr: 0105168	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-49 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  

This case was previously before the Board on two occasions.  
In the Board's most recent remand in November 1999, the RO 
was instructed to contact the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
attempt to confirm the veteran's alleged inservice stressor.  
That development having been completed to the extent 
possible, the Board will proceed with adjudication of the 
claim.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his alleged stressors do not involve combat.  

2.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support the 
diagnosis of PTSD related to military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304(f) (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from March 1968 to February 
1970.  A review of the veteran's service medical records and 
personnel records reveals that he was stationed in Germany 
from July 1968 to February 1970.  His service personnel 
records show that his unit of assignment during this period 
was the Headquarters and Headquarters Company of the 1st 
Battalion, 87th Infantry (Mechanized).  However, his DD Form 
214 reflects that his last assignment was with the 
Headquarters and Headquarters Company of the 1st Battalion, 
8th Infantry, United States Army, Europe.  The records do not 
indicate that the veteran is in receipt of decorations, 
awards or other indicia of combat.  His DD Form 214 indicates 
that he is in receipt of the National Defense Service Medal 
and the Marksman Medal.  

The veteran's service medical records are negative for 
complaints, treatment or diagnoses of a psychiatric 
disability.  Treatment records from Baumholder, Germany, show 
that he complained of headaches and nervousness.  The 
impressions were tension headaches and conversion reaction.  
The veteran's October 1969 separation examination shows a 
normal psychiatric evaluation.  On the accompanying medical 
history, he denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  

VA outpatient treatment records dated from February 1987 to 
April 1989 show that the veteran reported having seen a 
psychiatrist on one occasion during service because he did 
"not feel good."  Treatment records dated in March 1988 
show that the veteran complained that war pictures irritated 
him.  The pertinent diagnoses were nervousness in a 
recovering alcoholic and explosive personality disorder.  

In a statement in support of his claim, received in October 
1993, the veteran alleged that in 1969 he was on alert in an 
armored personnel carrier (114 reconnaissance truck) when he 
witnessed a 577 armored personnel carrier drive off of a 
bridge and land in the water below.  He reported that his 
Lieutenant had prevented him from attempting a rescue of the 
11 people trapped inside the sinking carrier, which resulted 
in 11 drownings.  He stated that he had weekly nightmares of 
men drowning, to include one in which a man inside the 
carrier was waving his arm for help, as well as nightmares of 
he himself inside the tank with water rushing in.  The 
veteran further stated that he had nightmares of blowing up 
bunkers, which he reported he had done in service in 
Czechoslovakia in 1970, as a spotter in the buffer zone, 
zeroing in on combat areas.  

VA outpatient treatment records dated from January 1993 to 
February 1994 show that the veteran was treated and diagnosed 
with PTSD secondary to trauma experienced in Germany.  In a 
treatment record dated in September 1993, the veteran 
described his nightmare as one in which there was an armored 
personnel carrier with a hand sticking out of it motioning 
for help.  The veteran indicated that the nightmare changed 
and he himself was inside the tank with the other person, 
trying to keep water out by plugging up the hole with his 
hand.  He further reported having been in Czechoslovakia for 
3-4 months stationed in a buffer zone.  The assessment was 
"PTSD - war nightmares."  A December 1993 record of 
treatment shows that the veteran was referred to the mental 
health clinic as a result of nightmares of involving an 
accident in Czechoslovakia.  The referral states that the 
veteran heard the screams of drowning people that he had not 
been allowed to save.  

In his notice of disagreement, received in June 1994, the 
veteran reported that while stationed in Germany during 
service, he witnessed a 577 armored personnel carrier drive 
off of a bridge and into the water below.  He stated that his 
2nd Lieutenant would not allow him to attempt to rescue the 
11 individuals that were in the carrier, one of whom was 
reaching out of the truck for help.  He also described a 
dream in which he himself was the man in the carrier, and was 
trying to plug up the water hole.  The veteran indicated that 
he had dreams of the incident on a nightly basis.

The veteran was accorded a VA PTSD examination in January 
1995.  He reported that he had not served in combat but had 
experienced an event that occurred while stationed in 
Baumholder, Germany, on maneuvers in the field.  He reported 
that in the summer of 1970 his unit was put on alert while 
they were in convoy on the way to the field.  The veteran 
stated that "we pulled behind a 577 armored personnel 
carrier which was a troop carrier that transported 
approximately eleven people."  He reported that the 
hydraulics locked up and the armored carrier went over the 
bridge and into the water.  He stated that he immediately 
began to undertake a rescue.  He indicated that as he was 
preparing to jump in to the water, an officer arrived on the 
scene and told him not to go into the water, stating that the 
individuals inside the carrier were already dead and that the 
Company had to press onward.  The veteran reported that on 
the night of the incident, he experienced his first 
nightmare, in which he saw the back of the carrier with two 
openings, through one of which he could see an arm.  He 
stated that he had had recurrent, distressing dreams.  

On examination, the VA examiner described the veteran as 
pleasant and cooperative.  The report notes that the veteran 
had difficulty discussing the incident and broke down and 
cried.  His memory was fair for recent and remote events.  He 
handled abstractions easily and serial subtractions without 
any difficulty.  There was no evidence of overt psychotic 
manifestations.  The diagnoses were:  Axis I-PTSD, chronic, 
severe, and alcohol dependence in remission times six years; 
and Axis IV-severity of psychosocial stressors:  4.  A global 
assessment of functioning (GAF) of 50 was assigned.  In an 
addendum, it was noted that the veteran was seen again in 
June 1995 with no change in status.

In May 1996 the RO requested verification of the veteran's 
claimed inservice stressor from the NPRC.  The RO provided 
the veteran's description of the alleged event, as well as 
the veteran's assignment to Headquarters and Headquarters 
Company 1st Battalion, 8th Infantry USAREUR, Baumholder, 
Germany.  In a June 26, 1996 response to a request for 
information pertaining to U.S. troops blowing up bunkers in 
Czechoslovakia, the NPRC, reported that a search for January 
and February 1970 from Headquarters and Headquarters Company 
1st Brigade 8th Infantry Division had produced no entries 
regarding any drownings.  

The NPRC, in a response received June 27, 1996, reported that 
Headquarters and Headquarters 2nd Brigade 8th Infantry 
Division was at Baumholder, Germany, not the 1st Brigade; 1st 
Brigade, which was reportedly at Gonsenheim, Germany.  
Additionally, NPRC stated that a search for Headquarters and 
Headquareters Company 1st Brigade, 8th Infantry Division from 
October 1, 1969 to December 31, 1969 had produced no entries 
pertaining to any drownings.  In another response received 
June 27, 1996, the NPRC reported that a search of July, 
August, and September morning reports for Headquarters and 
Headquarters 1st Brigade, 8th Infantry Division produced no 
entries pertaining to any drownings.  

A third NPRC response dated June 27, 1996 states that a 
search of records from the Headquarters and Headquarters 
Company 1st Brigade, 8th Infantry Division for January 1, 1969 
through March 31, 1969 had produced no entries and that there 
was no mention of any drownings.  

VA outpatient treatment records dated from February 1996 to 
March 1999 show that the veteran was seen intermittently for 
PTSD.  

At a personal hearing before a hearing officer at the RO in 
March 1997, the veteran testified that during service in 
Germany, he drove an armored personnel carrier.  He reported 
that during a combined field exercise/combat training, 
probably in the spring or summer of 1969, he witnessed 
another armored carrier from an artillery division in a 
different unit, drive off of a bridge and into the water 
below.  Transcript at 4 & 11-12.

The veteran stated that he began to undertake a rescue of the 
sinking carrier that still had people in it, by hooking 
cables together, but was ordered not to go into the water by 
an Officer in the artillery division before he could attempt 
a rescue.  Transcript at 6.  He testified that he later 
learned that approximately 11 people in the armored carrier 
had drowned.  He indicated that the military police did not 
get involved and stated that he was not interviewed in 
association with an investigation of the incident.  
Transcript at 8.  The veteran reported that he sought 
treatment on two occasions from a psychiatrist in Germany 
shortly after the incident and began drinking alcohol in 
excess.  Transcript at 8.  

By letter dated in April 1998, USASCRUR reported that the 
records showed that the 1st Battalion, 8th Infantry Division 
was stationed in Vietnam from 1966 to April 1970.

In a September 1998 statement in support of the claim, the 
veteran's representative asserted that the veteran's PTSD was 
the result of the alleged traumatic incident that occurred in 
Baumholder, Germany.  

Pursuant to the Board's January 1999 remand, the RO, by 
letter dated in February 1999, requested that the veteran 
provide more specific information regarding the claimed 
inservice stressors.  

VA outpatient treatment records dated in March 1999 show that 
the veteran reported having a nightmare in which he watched 
as 11 people drown.  He stated that his superior would not 
let him try to rescue the people.  He stated that he remained 
upset because he felt that he could have saved the people and 
dreamed nightly to monthly of the 11 people drowned.



By letter dated in March 2000, the RO again requested that 
the veteran provide more specific information regarding the 
claimed inservice stressor.  

In an August 1999 addendum to the previous September 1998 
statement in support of the claim, the veteran's 
representative reiterated the veteran's contention that the 
inservice stressor was the incident that took place in 
Baumholder, Germany, as previously described.  No further 
details were provided. 

By letter dated in February 2000, USASCRUR reported that 
there was insufficient information regarding the claimed 
inservice stressor to verify its occurrence.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (1999).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initial Matters

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  VA personnel have 
attempted to obtain unit documentation such as morning 
reports and other records that could possibly substantiate 
the veteran's claim related to the drownings of 11 people in 
an armored personnel carrier.  The veteran has been afforded 
a VA examination.  He has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal and has done so.  Further, VA has clearly advised the 
veteran of the types of evidence potentially probative of his 
claim.  The veteran has been advised of the unavailability of 
information and/or the reasons why collaboration of his 
claimed in-service stressor has not been possible.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that another remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  

Analysis

In this case, the record clearly establishes a current 
diagnosis of PTSD and a medical nexus opinion linking such to 
the veteran's reported witnessing people drowning in an 
armored personnel carrier.  38 C.F.R. § 3.304(f).  Therefore, 
the claim for service connection for PTSD in this appeal must 
be decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by competent supporting evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  In other words, a veteran's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki at 98 (emphasis added).

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Although the veteran has alluded to having been 
near a combat zone, he essentially does not argue that he 
engaged in combat with the enemy and service documents 
clearly show he had no combat service or overseas service in 
a war area.  Rather, the veteran's claimed stressor does not 
involve combat.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the manual M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  The Board, 
insofar as it finds below that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.

The veteran has claimed two in-service stressors.  The first 
is witnessing 11 people drown after the armored personnel 
carrier in which they were passengers, drove off of the side 
of the bridge and into the water below during his active 
service in Baumholder, Germany.  The second is blowing up 
bunkers in Czechoslovakia in 1970 as a spotter in a buffer 
zone and zeroing in on combat areas.  The Board notes that 
while USASCRUR in an April 1998 communication reported that 
the veteran's unit was in Vietnam from 1966 to 1970, this 
appears to have been based on incomplete or inaccurate 
information provided.  

In any case, in response to subsequent requests containing 
the correct information, USASCRUR has advised VA that in 
order to be researched, more specifics surrounding the 
casualties and incidents was necessary, such as the name or 
unit designation of the individual killed or wounded and date 
the incident occurred.  In order to be researched, incidents 
must have been reported and documented at the time of 
occurrence, and, the veteran must provide adequate 
information as to the who, what, where and when of each 
stressor.  Cohen v. Brown, supra at 5-6, citing the United 
States Armed Services Center for research of United Records.  
The veteran in this case did not identify specific facts such 
as the unit designation to the company level, a specific date 
type, or names of any people that were present when the 
alleged incident took place.  USASCRUR and the NPRC have 
certified that the records reflect no drownings in 1969 or 
early 1970, and that they could not verify information 
pertaining to U.S. troops blowing up bunkers in 
Czechoslovakia.  

The veteran has not submitted, and no official agency has 
provided, evidence of an armored personnel carrier driving 
off of a bridge drowning 11 people or of the veteran's 
involvement in blowing up bunkers in Czechoslovakia.  There 
is no other credible supporting evidence of these stressors.

Here the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed incident.  Nor has the 
veteran submitted lay statements or other information that 
supports his story.  The sole supporting evidence that the 
alleged stressful events occurred are the veteran's own 
statements and notation of such experiences as recorded by 
medical professionals and social workers in connection with 
treatment and evaluation.  A noncombat veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence that the claimed 
stressors actually occurred.  Cohen v. Brown, supra at 20 
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  The 
Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  In light of the above, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

